DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
	The following Examiner’s amendment was authorized by Applicant’s representative, Harvey Liu, on May 7, 2021. 
In the Claims
	The claims were amended as follows:
1.	(Currently Amended)  A process for preparing an acid resistant cellulose capsule, the process comprising: 
i) preparing 100 wt part of aqueous solution of solubilized cellulose including 15 - 25 wt part of cellulose; 
ii) adding and stirring 2.0 - 4.0 wt part of amide pectin and 0.1 - 1.0 wt part of iota-carrageenan as a gelling agent, and 0.01 - 0.2 wt part of potassium carbonate and 0.01 - 0.2 wt part of calcium gluconate as an auxiliary gelling agent to the aqueous solution of solubilized cellulose;
iii) sequentially adding and stirring 0.01 - 0.1 wt part of glacial acetic acid as a pH neutralizing agent, 0.01 - 0.2 wt part of sucrose fatty acid ester and diacetylated monoglyceride as an emulsifying agent, 0.01 - 0.1 wt part of colloidal silica as a viscosity stabilizing agent, and 0.01 - 0.1 wt part of glycerin, PEG 4000 and/or propylene glycol as a plasticizing agent to the resulting admixture to create an obtained product; 
iv) allowing the obtained product to stand and to be equilibrated 
v) forming and drying a cellulose capsule.




5.	(Currently Amended)  An acid resistant cellulose capsule prepared by the method of claim 1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645